DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3 in the reply filed on 7/15/21 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 rejected under 35 U.S.C. 103 as being unpatentable over Ruhl et al. (US 9,505,083, hereafter “Ruhl”) in view of Daitou et al. (US 8,375,573, “Daitou”).
Regarding claim 1, Ruhl discloses a manufacturing method of an electric wire bundle including a core wire welding portion in which a plurality of conductor core wires from ends of a plurality of electric wires are welded to each other (figs. 2-5; col. 2, lines 5-20, 42-50), the manufacturing method comprising:  5
arranging the conductor core wire 144 (one of plurality of stranded wires- col. 4, lines 30-35) of a first electric wire among the plurality of electric wires from which the conductor core wire is placed at a processing position of a welding machine (fig. 2a); 
arranging a second electric wire 144 (another of plurality of stranded wires) of the plurality of electric wires at the processing position so as to align an end position of the conductor core wire 144 of the second electric wire 10with an end position of the conductor core wire of the first electric wire (fig. 2a); 
performing a welding process to the conductor core wire of the first electric wire and the conductor core wire of the second electric wire by the welding machine to form a preliminary welding portion 146 (partial weld- fig. 3); and 
forming the core wire welding portion by repeating processes for all of the plurality 15of electric wires, the processes including: 
arranging a third electric wire 148 (separate stranded wire- col. 5, lines 6-10) other than the first electric wire and the second electric wire of the plurality of electric wires at the processing position so as to align an end position of the conductor core wire of the third electric wire with an end position of the preliminary welding portion (fig. 4) and 20performing the 
Ruhl appears to suggest that core wires (strands of wire) are exposed from the individual wires to form the wire welding/node portion, but does not specifically show it in the figures. However, such feature is known in the art. Daitou 
As to claim 2, Ruhl discloses that an ultrasonic welding process with a sonotrode 118 is used as the 25welding process (figs. 1-2).  
As to claim 3, Ruhl is silent as to automating of arranging the conductor wire portions and forming the core wire welding portion. However, such technique is known in the art. Daitou teaches that one objective of their invention is to form the wire joint portion in an automated manner to provide excellent productivity (col. 2, lines 26-29; col. 5, lines 5-10). Daitou also teaches a control unit (control 12- fig. 13) which controls the manufacturing process including repeatedly performing the operations and thereby productivity is enhanced (col. 5, lines 11-19; col. 11, lines 27-32; col. 11, line 66 thru col. 12, line 9; col. 14, lines 15-23). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to automate the arranging and welding steps in the method of Ruhl because doing so would enhance productivity. Furthermore, examiner notes that merely carrying out known step(s) using an automated means or a computer program is within ordinary capabilities of an artisan and is not considered novel or inventive. Broadly claiming an automated means (e.g. computer program) to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007), also see HYPERLINK  MPEP § 2143. Hence, this claim is at least rendered obvious by combination of Ruhl & Daitou.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/19 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735